Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-16-00760-CV

                                          Yolanda RAMOS,
                                              Appellant

                                                     v.

                                         Anthony NICOSIA,
                                              Appellee

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014-CI-03447
                    Honorable Charles E. Montemayor, Associate Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: February 1, 2017

DISMISSED

           A filing fee of $205.00 was due when Yolanda Ramos filed this appeal, but it was not paid.

See TEX. R. APP. 5; TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN CIVIL CASES

IN   THE   SUPREME COURT     AND THE   COURTS   OF   APPEALS   AND   BEFORE   THE JUDICIAL   PANEL   ON

MULTIDISTRICT LITIGATION (Misc. Docket No. 159158, Aug. 28, 2015). The clerk of the court

notified Ramos of this deficiency by letter, but the fee remained unpaid. In addition, the trial court

clerk filed a notification of late record, stating the record would not be filed because Ramos has
                                                                                     04-16-00760-CV


not paid or made arrangements to pay the clerk’s fee to prepare the record and Ramos is not entitled

to the record without paying the fee.

       On January 13, 2017, we therefore ordered that Ramos must, by January 19, 2017, either

(1) pay the appellate filing fee and show that arrangements had been made to pay the trial court

clerk’s fee or (2) provide written proof to this court that she is indigent or otherwise excused by

statute or the Texas Rules of Appellate Procedure from paying the fee. See TEX. R. APP. P. 5; 20.1.

The court advised Ramos that if she failed to respond satisfactorily within the time ordered, the

appeal would be dismissed. See TEX. R. APP. P. 42.3.

       Ramos has not paid the filing fee or the trial court clerk’s fee or otherwise responded to

our January 13, 2017 order. We therefore dismiss this appeal.


                                                 PER CURIAM




                                                -2-